IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

HERSHEL WALKER,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2623

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed December 8, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Hershel Walker, pro se, Petitioner.

Rana M. Wallace, General Counsel, and Mark Hiers, Assistant General Counsel,
Florida Commission on Offender Review, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WOLF, B.L. THOMAS, and KELSEY, JJ., CONCUR.